UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7414


MARQUITA SMITH,

                    Petitioner - Appellant,

             v.

WARDEN MARIAN BOULWARE,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Richard M. Gergel, District Judge. (8:15-cv-02165-RMG)


Submitted: July 28, 2017                                          Decided: August 17, 2017


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cameron Jane Blazer, BLAZER LAW FIRM, Mount Pleasant, South Carolina, for
Appellant. Donald John Zelenka, Senior Assistant Attorney General, William Edgar Salter
III, Assistant Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marquita Smith seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her 28 U.S.C. § 2254 (2012)

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.
473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Smith has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2